    Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 1 of 37. PageID #: 113




          JOINT STIPULATION OF SETTLEMENT AND RELEASE
        This Joint Stipulation of Settlement and Release (this “Agreement”) is entered into as of the
date last executed below by, between and among (a) Calvin Hill, Michael Dey, Josh Armstrong, Ray
Magera, and Tim Klauck, (“Representative Plaintiffs”) individually and on behalf of all collective
class members as defined herein and (b) Great Lakes Cheese Co., Inc. (“Defendant” or “GLC”).
Collectively, Hill, Dey, Armstrong, Magera, Klauck and GLC shall be referred to as the “Parties.”

        WHEREAS, the Representative Plaintiffs filed a lawsuit in the United States District Court
for the Northern District of Ohio, titled Calvin Hill, et al. v. Great Lakes Cheese Co., Inc., Case No.
1:18-cv-00172 (“Action”), alleging that Defendant violated the Fair Labor Standards Act (FLSA)
and state laws in New York, Ohio, and Wisconsin by failing to pay Plaintiffs and other similarly-
situated employees overtime pay for time spent donning and doffing required uniforms and
personal protective equipment at Defendant’s Cuba, NY; Hiram, OH, Manchester, TN, and
Seymour, WI facilities;

        WHEREAS, Defendant has denied and continues to deny that it violated any federal or
state laws, breached any duty, failed to pay any employees as required by the FLSA or any state
law, engaged in any other unlawful conduct with respect to any of its employees, including, but
not limited to, the allegations that Plaintiffs raised, or could have raised, in the Action;

       WHEREAS, a bona fide dispute exists between the named Plaintiffs and Defendant as to
the award, if any, of overtime compensation owed to the named Plaintiffs and potential collective
action members;

       WHEREAS, the named Plaintiffs and Defendant have exchanged initial factual
disclosures, exchanged payroll records, and engaged experts to review voluminous timekeeping
and pay records. This document exchange enabled the parties to understand and assess the detail
and substance of their respective claims and defenses;

        WHEREAS, the parties began settlement discussions that eventually led to a settlement
being reached after engaging in mediation with a mediator on September 28, 2018. The terms of
the settlement agreement have been reflected in this Agreement and, subject to Court approval,
will fully and finally settle, resolve, and dismiss with prejudice this dispute.

        WHEREAS, Plaintiffs agree to amend their complaint to withdraw their FLSA and state-
law claims as they pertained to employees who formerly or who currently work at Defendant’s
Cuba, NY and Seymour, WI facilities, and further, to withdraw their state-law claims as they
pertained to employees who formerly or who currently work at Defendant’s Hiram, Ohio facility;

        WHEREAS, with this settlement, the Parties desire to avoid incurring further burdens,
expenses, and costs of the Action and seek to resolve, in an amicable fashion, all matters arising
out of, or related to, the Action and any claims that could have been raised by Plaintiffs in the
Action; and

       WHEREAS, Plaintiffs’ counsel has analyzed and evaluated the merits of the claims made
against Defendant and the impact of this Agreement on Plaintiffs, and, recognizing the



                                                  1
                                                                                          EXHIBIT 1
    Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 2 of 37. PageID #: 114



significant risks of continued litigation, including the possibility that Plaintiffs otherwise may not
recover anything or may recover an amount less than provided for in this Agreement, Plaintiffs’
counsel has concluded that the terms and conditions of this Agreement are reasonable and fair
and the Agreement is in Plaintiffs’ best interests.

        NOW THEREFORE, in consideration of the mutual covenants and promises set forth in
the Agreement, as well as the good and valuable consideration provided for herein, the Parties
agree to a full and complete settlement of the Action on the following terms and conditions:

       1.       DEFINITIONS

                1.1.    Action. Action means the above-captioned case.

                1.2.    Agreement. Agreement means this Settlement Agreement and Release.

               1.3.   Approval Order. Approval Order means the Order entered by the Court
that approves the Settlement, directing the manner and timing of providing Collective Action
Notices to the Collective Class Members, the distribution of the Settlement Fund, and that
dismisses the Action.

               1.4.   Consent to Join Form. Consent to Join Form refers to the Consent to Join
and Release Form that a Collective Class Member must sign and return to the Settlement
Administrator to receive a Settlement Check and become a Collective Class Member, attached
hereto as Exhibit B.

              1.5.   Collective Action Notice. Collective Action Notice means the Court-
approved Notice of Settlement of Collective Action Lawsuit attached hereto as Exhibit A.

               1.6.   Collective Class Members. Collective Class Members are those
individuals who worked at Defendant’s Hiram or Manchester facilties at any time during the
Relevant Period in the positions of Bulk Cheese Handler, Bulk Packer, Case Packer, Line
Attendant, or Machine Operator and who timely and properly submit a Consent to Join Form,
attached hereto as Exhibit B (and which will accompany the Collective Action Notice), W-4 and
W-9 tax forms, and the Representative Plaintiffs. Any individual who is not a Collective Class
Member will not be bound by the Settlement. The Collective Class Members are identified on
Exhibit C.

               1.7.    Court. Court means the United States District Court for the Northern
District of Ohio, Eastern Division.

              1.8.    Days Worked. Days Worked means the number of compensable days a
Collective Class Member worked for Defendant, excluding weekends, as determined by
Defendant based on its employment records.

                1.9.    Defendant. Defendant means Great Lakes Cheese Co., Inc.

                1.10.   Defendant’s Counsel. Defendant’s Counsel means Porter Wright Morris
& Arthur LLP.


                                                  2
    Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 3 of 37. PageID #: 115



              1.11. Net Settlement Fund. Net Settlement Fund means the Settlement Fund to
be paid by Defendant pursuant to this Agreement less deductions for: (1) the Settlement
Administrator’s fees and costs; (2) Court-approved attorneys’ fees and costs for Plaintiffs’
Counsel; and (3) Court-approved Service Awards to the Representative Plaintiffs.

               1.12. Opt-in Period. The Opt-in Period will be a date ninety days from the
mailing of the Collective Action Notice to the Collective Class Members.

            1.13.     Plaintiff(s). Plaintiffs are the Representative Plaintiffs and Collective
Action Members.

              1.14.   Plaintiffs’ Counsel. Plaintiffs’ Counsel means Nilges Draher LLC.

               1.15. Relevant Period. Relevant Period refers to the period between January
23, 2015 and the date on which the Court approves the Settlement.

               1.16. Representative Plaintiffs. Representative Plaintiffs means the following
individuals: Calvin Hill, Michael Dey, Josh Armstrong, Ray Magara, and Tim Klauck.

               1.17. Service Award. Service Award means a special payment made to
Representative Plaintiffs to compensate them for initiating the Action, performing work in
support of, or otherwise participating in, the Action, undertaking the risk of liability for
attorneys’ fees and expenses in the event Plaintiffs were unsuccessful in the prosecution of the
Action, and/or providing a general release to the Released Parties as described in Section 4.2.2
below.

               1.18. Settlement. Settlement means the disposition of the Action and all related
claims effectuated by, and in accordance with the terms of, this Agreement.

               1.19. Settlement Administrator. Settlement Administrator means the
organization jointly retained by the Parties responsible for the claims administration process as
provided herein.

                1.20. Settlement Fund. Settlement Fund means the amount of settlement
money to be paid by Defendant and set aside to pay Collective Class Members, Collective Class
Counsel, and Settlement Administrator for fees and expenses. It does not include Defendant’s
share of its payroll taxes.

              1.21. Settlement Checks. Settlement Checks shall mean the checks generated
and mailed out by the Settlement Administrator to pay the Settlement Shares.

              1.22. Settlement Forms. The Settlement Forms means the Collective Action
Notices (Exhibit A hereto) ,the Consent to Join Forms (attached as Exhibit B hereto) and W-4
and W-9 tax forms.

             1.23. Settlement Share. Settlement Share means each Collective Class
Member’s share of the Settlement Fund as provided for in this Agreement.



                                               3
    Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 4 of 37. PageID #: 116



       2.      INITIAL PROCEDURAL ISSUES

                2.1.   Binding Agreement. This Agreement is a binding agreement and contains
all materially agreed-upon terms for the Parties to seek a full and final settlement of the Action.

                2.2.   Jurisdiction. This Action is brought and is before the Court under the
FLSA, 29 U.S.C. § 201 et seq. The Parties agree that the Court has jurisdiction over each and all
of the claims in the Action.

               2.3.   Retainer and Fees of the Settlement Administrator. Within 10 calendar
days after the execution of this Agreement, the Parties shall retain a Settlement Administrator.
The Settlement Administrator shall be required to agree in writing to treat information it receives
or generates as part of the claims administration process as confidential and to use such
information solely for purposes of claims administration. The fees and expenses of the
Settlement Administrator shall be paid exclusively out of the Settlement Fund.

                2.4.   Responsibilities of the Settlement Administrator. The Settlement
Administrator will be responsible for the mailing of Collective Action Notices, the verification of
Consent to Join Forms returned by Collective Class Members, calculating the Settlement Share
amounts and payroll withholding amounts for each Collective Class Member, generating and
distributing the Settlement Checks and the Service Awards, promptly forwarding Consent to Join
Forms, and issuing required tax documentation (i.e. Forms W-2 and 1099) to Collective Class
Members and Representative Plaintiffs.

The Parties will have equal access to the Settlement Administrator, and the Settlement
Administrator will provide regular reports to the Parties, but no less frequently than every two
weeks, regarding the status of the mailing of the Collective Action Notices and Settlement Forms
to potential Collective Class Members, the settlement administration process, and distribution of
the Settlement Checks.

               2.5.    Responsibilities of Defendant. Defendant shall be responsible for
calculating and paying its share of payroll taxes for the Service Awards and Settlement Checks
paid under this Agreement. Defendant agrees to reasonably cooperate with the Settlement
Administrator by providing accurate information to the extent reasonably available and
necessary to calculate the Settlement Shares and by assisting the Settlement Administrator in
locating potential Collective Class Members.

       3.      MOTION FOR APPROVAL OF SETTLEMENT

               3.1.   As soon as practicable following execution of this Agreement, Plaintiffs
shall submit to the Court a Joint Motion for Approval of Settlement (Approval Motion) which
shall include a proposed order (the Approval Order) (1) approving the Settlement as fair,
adequate, and reasonable; (2) approving the Settlement Forms; (3) approving the Service
Awards; (4) approving Plaintiffs’ attorneys’ fees award; and (5) dismissing the Action with
prejudice.

               3.2. The Approval Motion will set forth the date(s) by which potential
Collective Class Members must opt-in to participate in the Settlement by submitting Consent to


                                                4
    Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 5 of 37. PageID #: 117



Join Forms. This date will be 90 days from the mailing of the Collective Action Notice to the
Collective Class Members (the Opt-in Period). If the final day of the Opt-in Period is on a
Saturday, Sunday, or federally-recognized holiday, the deadline shall be the following business
day.

                3.3.   If the Court does not approve the Settlement for any reason, the Parties
will attempt to address the Court’s concerns, and resubmit a revised agreement, if possible. If the
Parties cannot agree on a revised agreement on their own, the Parties further agree to engage
Michael Ungar for the purposes of helping the Parties to resolve any disputes about the terms and
conditions of any revised agreement to be re-submitted to the Court. If the Court does not
approve a renegotiated agreement, this Agreement, or the re-negotiated agreement, shall be
terminated as of the date of the Court’s Order denying the same. Upon termination of this
Agreement or any re-negotiated agreement, the Action will resume as if no settlement had been
attempted.

       4.      SETTLEMENT TERMS

               4.1.   Settlement Fund. Defendant agrees to pay the Settlement Fund the total
sum of Three Hundred Thousand and 00/100 Dollars ($300,000.00), which shall fully resolve
and satisfy and encompass (1) all payments to Collective Class Members; (2) any Service
Awards; (3) Plaintiffs’ Counsel’s attorneys’ fees and expenses including all attorneys’ fees and
expenses incurred to date and to be incurred in preparing Settlement documents, securing trial
and appellate court approval of the Settlement, and attending to the administration of the
Settlement and obtaining dismissal of the action; and (4) the Settlement Administrator’s fees and
expenses. Defendant’s share of payroll taxes is not included in the Settlement Fund. Defendant
will pay the Settlement Fund to the Settlement Administrator within 14 days of the Court’s entry
of the Approval Order.

               4.2.   Distribution of Settlement Fund. The Parties agree, subject to Court
approval, the Settlement Fund will be distributed by the Settlement Administrator as follows:

                       4.2.1. Attorneys’ Fees and Litigation Costs. Through the Approval
Motion, Plaintiffs’ Counsel will petition the Court for an award of attorneys’ fees of no less than
33% of the Settlement Fund, which equals $99,990.00, and reasonable litigation expenses, which
as of the date of this agreement are approximately $6,476.16. Defendant’s Counsel will not
oppose this application. Defendant shall have no additional liability for Plaintiffs’ Counsel’s
attorney’s fees, expenses, and costs beyond the amounts defined in this paragraph. Plaintiffs’
Counsel will receive an IRS Form 1099 with respect to its awarded attorneys’ fees, expenses,
and costs. If attorneys’ fees or costs are not approved in the full amount provided for in this
paragraph, any amount not approved will become a part of the Net Settlement Fund and
distributed in accordance with the terms of this Settlement Agreement. The Settlement
Administrator will wire the Attorneys’ Fees and Litigation Costs to Plaintiffs’ Counsel within 21
days of the Court’s entry of the Approval Order.

                      4.2.2. Service Awards and Other Payments to Representative Plaintiffs.
Defendant will not oppose Service Awards of (A) $5,000 to be paid out of the Settlement Fund
to Calvin Hill; and (B) $3,500 to be paid out of the Settlement Fund to Representative Plaintiffs


                                                5
    Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 6 of 37. PageID #: 118



Michael Dey, Josh Armstrong, Ray Magara, and Tim Klauck. These Service Awards will be paid
in addition to each of Representative Plaintiffs’ Settlement Shares, if the Representative Plaintiff
signs a general release described in Section 6.2 below. Only Representative Plaintiffs are entitled
to receive a Service Award under this Agreement. The Settlement Administrator will mail the
Service Awards to Representative Plaintiffs within 21 days of the Court’s entry of the Approval
Order.

                       4.2.3. Settlement Administration Costs. The costs of settlement
administration will also be paid from the Settlement Fund in an amount not to exceed $13,000,
unless otherwise approved by the Court.

                      4.2.4. Settlement Shares to Collective Class Members. The allocation of
Settlement Shares will be made from the Net Settlement Fund, and paid only to Collective Class
Members as follows: (A) Defendant will first determine, based upon available records, which are
presumed to be valid, or based upon a reasonable extrapolation from such records, the number of
Days Worked for each Collective Class Member; then (B) the Settlement Administrator will
proportionately divde each Collective Class Member’s Days Worked among the Net Settlement
Fund.

In other words, the Settlement Administrator will total all Days Worked by all Collective Class
Members and divide the Net Settlement Fund by such total of all Days Worked to arrive at a
dollar amount to be paid for each Day Worked from the Net Settlement Fund. Each Collective
Class Member’s Days Worked will then be multiplied by the dollar amount to be paid for each
Day Worked. This final amount is the Collective Class Member’s Settlement Share, and will be
the amount issued to the Collective Class Member in the Settlement Check.

All payments made under this Agreement shall not be considered compensation for purposes of
calculating, or recalculating, benefits provided by, or to, GLC employees and their beneficiaries
under the terms and conditions of any benefit plan maintained by GLC for the benefit of its
employees and their beneficiaries.

              4.3.   Tax Characterization. One half of the Settlement Shares paid to each
Collective Class Member and the Service Awards paid to Representative Plaintiffs will be
reported on IRS Forms W-2 and will be net of applicable tax deductions and withholdings in
accordance with applicable, IRS, state and local rules, guidance and formulas including payroll
taxes applicable to such payments. The second half of the Settlement Shares paid to each
Collective Class Member and the Service Awards paid to Representative Plaintiffs will be
reported on IRS Forms 1099.

               4.4.    Settlement Share Calculation Dates. The Settlement Administrator shall
submit to Plaintiffs’ Counsel and Defendant’s Counsel the Settlement Share calculations for all
Collective Class Members within 14 days following the end of the Opt-in Period. The Settlement
Administrator shall mail the Settlement Checks within five days of those calculations, provided
no stipulated corrections are provided by the parties during that time.

             4.5.   Unclaimed or Uncashed Settlement Checks and Service Awards. Any
Settlement Check or Service Award that remains unclaimed or uncashed after 90 days of



                                                 6
    Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 7 of 37. PageID #: 119



issuance to a Collective Class Member shall will be deemed null and void and will revert back to
Defendant, with such payment to be made from the Settlement Administrator to Defendant,
within 30 days thereafter (and with notice to Plaintiffs’ Counsel of the sum and date of issuance).

       5.      COLLECTIVE ACTION NOTICES AND OPT-IN PROCEDURES

               5.1.   Within 14 days following the Court’s entry of the Approval Order,
Defendant’s Counsel and Plaintiffs’ Counsel shall cooperate to provide the Settlement
Administrator with a list of all potential Collective Class Members and their last known
addresses under protection of a confidentiality agreement along with information relevant for
calculating the Settlement Shares as described in Section 4.2.4. This list shall be based on
Defendant’s available records. The Parties agree to consult with the Settlement Administrator
prior to the production date to ensure that the format of the list will be acceptable to the
Settlement Administrator.

                5.2.    Within 30 days of the Court’s entry of the Approval Order, the Settlement
Administrator will send the Settlement Forms in the form attached as Exhibits A and B and
approved by the Court (or in any other form as the Court may approve) to the potential
Collective Class Members by First Class Mail. The Settlement Administrator will use all
standard skip tracing devices to verify the accuracy of all addresses before the initial mailing
date to ensure that the Settlement Forms are sent to all potential Collective Class Members at the
address most likely to result in immediate receipt of the settlement documents. It will be
conclusively presumed that if an envelope so mailed has not been returned within 30 days of the
mailing that the potential Collective Class Member received the Settlement Forms. If an
envelope is returned because of an incorrect address, the Settlement Administrator will promptly,
and not later than five days from receipt of the return envelope use reasonable diligence to obtain
a current address and re-mail the envelope to such address. The Settlement Administrator will
notify Plaintiffs’ Counsel and Defendant’s Counsel of any Collective Action Notice sent to a
Collective Class Member that is returned as undeliverable after the first mailing, as well as any
such Collective Action Notice returned as undeliverable after any subsequent mailing(s) as set
forth in this Agreement.

               5.3.    The Collective Action Notice will provide that a potential Collective Class
Member who does not “opt in” to the Settlement will not be bound by the Settlement or entitled
to receive a Settlement Share. Defendant will remain free to contest any claim brought by a
potential Collective Class Member that would have been barred by this Agreement and nothing
in this Agreement will constitute or be construed as a waiver of any defense Defendant has or
could assert against such a claim.

               5.4.   The Opt-in Period during which potential Collective Class Members may
participate in Settlement by submitting a Consent to Join Form to become a Collective Class
Member shall be 90 days after mailing of the Settlement Forms. Potential Collective Class
Members whose first mailing was returned to the Settlement Administrator as undeliverable, will
also be required to submit Consent to Join Forms within the same Opt-in Period (as if the first
mailing was successful). The Settlement Administrator will not be required to attempt more than
two mailings of the Settlement Forms to any potential Collective Class Member.



                                                7
    Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 8 of 37. PageID #: 120



               5.5.    The Settlement Administrator will stamp the postmark date on the Consent
to Join Forms it receives from potential Collective Class Members and shall provide copies to
Plaintiffs’ Counsel and Defendant’s Counsel not later than five days after receipt thereof.

                 5.6.   Potential Collective Class Members Who “Opt In” Become Collective
Action Class Members. A Collective Action Class Member who submits a Consent to Join
Form, attached hereto as Exhibit B, that is either postmarked or otherwise returned within 90
days after the initial date the Settlement Forms are mailed out, as set forth below, will be eligible
to receive a Settlement Check. Collective Action Class Members shall be deemed to have waived
all federal, state, and local claims against Defendant arising out of the facts, acts, transactions,
occurrences, events, or omissions related to the Action, as explained in Section 6.1 below and as
addressed in the Consent to Join Form.

               5.7.    The Settlement Administrator will, within three days of the end of the
Opt-In Period, send a final list of all potential Collective Action Class Members who did not opt-
in and Collective Action Class Members to Plaintiffs’ Counsel and Defendant’s Counsel by both
email and overnight delivery. The Settlement Administrator will retain the stamped originals of
all Settlement Forms, as well as originals of all accompanying envelopes in its files until such
time as the Settlement Administrator is relieved of its duties and responsibilities under this
Agreement.

       6.      RELEASE OF CLAIMS

                6.1.    Collective Action Class Members. By operation of signing and timely
returning their Consent to Join Forms, and except as to such rights or claims as may be created
by this Agreement, each Collective Class Member forever and fully releases Defendant and
every and all of its present and former owners, partners, stockholders, predecessors, successors,
assigns, agents, directors, officers, employees, representatives, attorneys, parents, divisions,
subsidiaries, affiliates, benefits plans, plan fiduciaries, and/or administrators, and all persons
acting by, through, under or in concert with any of them, including any party that was or could
have been named as a defendant in the Action (collectively, the Released Parties), from all
claims that are based upon, or arise out of the facts, acts, transactions, occurrences, events, or
omissions alleged in the Action and that arose at any time up until the time of the entry of the
Approval Order, including, but not limited to, wage and hour claims, rights, demands, liabilities
and causes of action that were asserted or could have been asserted, under federal, state, local, or
other applicable law by and on behalf of the Collective Class in the Action (the Released
Claims). The Released Claims include all claims under and federal, state, and/or local wage and
hour laws, including, without limitation, the FLSA and the Ohio Minimum Fair Wage Standards
Act, whether known or unknown, asserted or unasserted, of any kind whatsoever for wages,
damages, unpaid costs, penalties, liquidated damages, punitive damages, interest for unpaid
regular or overtime wages, any related wage and hour claims, , interest on such claims, and
attorney’s fees and costs related to such claims, whether at common law, pursuant to statute,
ordinance, or regulation, in equity or otherwise, from the beginning of time through the date of
the Approval Order. The Released Claims include, without limitation, claims asserted in the
Action and any other claims based on alleged misclassification under state or federal law
governing overtime pay, failure to pay overtime, exempt status, denial of meal periods and rest
breaks, denial of waiting time, on-call, standby time, or reporting time payments, denial of


                                                 8
    Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 9 of 37. PageID #: 121



spread of hours pay, failure to pay wages upon termination, failure to provide itemized wage
statements, unfair competition, failure to make payments due to Collective Class Members had
they been classified as nonexempt, failure to provide benefits or benefit credits, failure to keep
records of hours worked or compensation due, donning and doffing time, and penalties for any of
the foregoing, including without limitation claims under the FLSA, and the laws of any state.

               6.2.    Receipt of Service Awards by Representative Plaintiffs. Excluding any
known or unknown workers’ compensation claims, effective upon entry of the Approval Order,
the Representative Plaintiffs who receive Service Awards release and discharge the Released
Parties from all claims asserted, or claims, rights, demands, liabilities, and causes of action that
have been or could have been asserted, under all federal, state, and/or local laws (Service Award
Released Claims). The Service Award Released Claims include any and all claims arising under
federal, state, and/or local law, including, but not limited to, all wage and hour laws,
antidiscrimination laws, and employee benefit laws. The Service Award Released Claims
include, but are not limited to, all claims arising under the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act, the Americans with Disabilities Act, the Civil Rights Act
of 1991, the Federal Family Medical Leave Act, the Equal Pay Act, and the statutes and
regulations of any state relating to the foregoing, whether known or unknown, asserted or
unasserted, of any kind whatsoever, arising at any point prior to entry of the Approval Order,
including without limitation, claims for wages, damages, unpaid costs, penalties, liquidated
damages, punitive damages, interest for unpaid regular or overtime wages, any related wage and
hour claims, interest on such claims, and attorney’s fees and costs related to any Service Award
Released Claims, whether at common law, pursuant to statute, ordinance, or regulation, in equity
or otherwise, from the beginning of time through the date of the Approval Order. The Service
Award Released Claims do not include workers’ compensation claims, whether known or
unknown.

               6.3.    Plaintiffs’ Counsel. Plaintiffs’ Counsel and Plaintiffs, on behalf of the
Collective Class and each individual Collective Class Member, hereby irrevocably and
unconditionally release, acquit, and forever discharge any claim that they may have against
Defendant for attorneys’ fees or costs/expenses associated with Plaintiffs’ Counsel’s
representation of Plaintiffs and the Class. Plaintiffs’ Counsel further understands and agrees that
any fee payments approved by the Court will be the full, final, and complete payment of all
attorneys’ fees and costs/expenses associated with Plaintiffs’ Counsel’s representation of these
individuals.

                6.4.   Waiver of Unknown Claims: It is the desire of the Parties to fully,
finally, and forever settle, compromise, and discharge all Released Claims and Service Award
Released Claims that were or could have been asserted against the Released Parties, whether
known or unknown, liquidated or unliquidated. Plaintiffs may hereafter discover facts in addition
to or different from those which they now know or believe to be true with respect to the subject
matter of the Released Claims and the Service Award Released Claims, but upon the entry of the
Approval Order, the Collective Class Members, and Representative Plaintiffs shall be deemed to
have, and by operation of the Approval Order shall have, fully, finally, and forever settled and
released any and all Released Claims and Service Award Released Claims, respectively, known
or unknown, suspected or unsuspected, contingent or non-contingent, whether or not concealed
or hidden, which then exist, or heretofore have existed upon any theory of law of equity now


                                                 9
   Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 10 of 37. PageID #: 122



existing or coming into existence in the future accruing from the beginning of time through the
date of entry of the Approval Order, including, but not limited to, conduct which is negligent,
intentional, with or without malice, or a breach of any duty, law or rule, without regard to the
subsequent discovery or existence of such different or additional facts.

       7.      VOIDING THE AGREEMENT

If the Court does not issue an Approval Order, then this Settlement will become null and void,
provided that the failure by the Court or an appellate court to award or sustain the full amount of
any Service Award or Plaintiffs’ Counsel’s attorneys’ fees and expenses will not constitute a
failure to approve the Settlement or a material modification of the Settlement.

       8.      CONFIDENTIALITY

                Representative Plaintiffs and Plaintiffs’ Counsel will keep the negotiations
leading up to this Agreement, the Settlement Fund and the sum of individual Collective Class
Members’ Settlement Shares, and the fact of the Settlement itself (together, Confidential
Settlement Issues) confidential and they hereafter will not disclose Confidential Settlement
Issues to any person or persons. Notwithstanding the foregoing, Representative Plaintiffs and
Plaintiffs’ Counsel may disclose Confidential Settlement Issues to their attorneys, accountants,
and immediate families; to the Court and Court personnel, and in any public Court filings as
necessary to seek Court approval of this Settlement, and otherwise as required by court or
governmental order, subpoena, or as otherwise required by law. If required by court or
governmental order, subpoena, or otherwise as required by law to disclose Confidential
Settlement Issues, Representative Plaintiffs and Plaintiffs’ Counsel will notify Defendant’s
Counsel prior to making any such disclosure and permit Defendant a reasonable time to object to
such disclosure. Representative Plaintiffs and Plaintiffs’ Counsel shall make no public statement
or press release concerning Confidential Settlement Issues other than as necessary to seek
approval of, or carry out the terms of, this Settlement. In addition, Plaintiffs’ Counsel shall make
no press release or other public statements regarding this matter, and no reference to the
Settlement on their website or marketing materials, other than a generic reference that does not
identify, or allow identification of Defendant as the Defendant. If Representative Plaintiffs or
Plaintiffs’ Counsel violates this paragraph, Defendant shall be entitled to any and all remedies
available in law or in equity.

       9.      WAIVER OF APPEALS

             Defendant and Representative Plaintiffs waive all appeals from the Court’s
Approval Order of the Settlement unless the Court materially modifies the Settlement or reduces
the amounts to be awarded as a Service Award or Plaintiffs’ Counsel’s attorney’s fees and
expenses.

       10.     AUTHORITY TO ACT FOR PLAINTIFFS

               Plaintiffs’ Counsel represents and warrants that they have full authority to enter
into this Agreement on behalf of Representative Plaintiffs and to bind them to all of its terms and
conditions.



                                                10
   Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 11 of 37. PageID #: 123



       11.     FAIR, ADEQUATE, AND REASONABLE SETTLEMENT

                The Parties agree that the Settlement is fair, adequate, and reasonable and will so
represent to the Court.

       12.     MODIFICATION OF AGREEMENT

               This Agreement may not be modified or canceled in any manner except by a
writing signed by Plaintiffs’ Counsel and an authorized representative of Defendant.

       13.     SEVERABILITY

               If any provision of this Agreement is found to be unenforceable, all other
provisions will remain fully enforceable.

       14.     APPLICABLE LAW

               This Agreement shall be governed by the common law and statutes of Ohio,
without regard to its principles of conflicts of laws.

       15.     HEADINGS

               Section headings in this Agreement are included for convenience of reference
only and shall not be a part of this Agreement for any other purpose.

       16.     INTEGRATED AGREEMENT

                This Agreement contains the entire agreement between the Parties relating to the
resolution of the Action, and all prior or contemporaneous agreements, understandings,
representations, and statements relating to the Action or to the claims and allegations in the
Action, whether oral or written and whether by a party or such party’s legal counsel, are merged
in this Settlement. For the avoidance of doubt, this Agreement does not vitiate or modify any
Plaintiff’s or potential Collective Class Member’s obligation under any other written agreement
between such individual and Defendant or any of its former or present parents, subsidiaries, and
affiliated entities that was not executed in connection with this Action, such as any non-
disclosure agreement, separation agreement, or any other release agreement between the
individual and Defendant or any of its former or present parents, subsidiaries, and affiliated
entities, or any other agreement that such individual may have signed in connection with his or
her assignment or engagement to provide services to Defendant or any of its former or present
parent, subsidiary, and affiliated entities or the termination of such assignment or engagement.
No rights under this Settlement may be waived except in writing.

       17.     NO PRIOR ASSIGNMENTS

               The Parties represent and warrant that they have not directly or indirectly,
assigned, transferred, encumbered, or purported to assign, transfer, or encumber to any person or
entity any portion of any liability, claim, demand, action, cause of action, or right released and
discharged in this Agreement.


                                                11
   Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 12 of 37. PageID #: 124



       18.     BINDING ON SUCCESSORS

                This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective heirs, trustees, executors, administrators, successors, and assigns.

     19.  NO ADMISSION                   OF    LIABILITY        OR     COLLECTIVE           ACTION
CERTIFICATION

                19.1. Defendant denies that it or any of its present or former owners,
stockholders, predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, parents, subsidiaries, affiliates, benefits plans, plan fiduciaries, and/or
administrators, have engaged in any unlawful activity, have failed to comply with the law in any
respect, have any liability to anyone under the claims asserted in the Action, or that, but for the
Settlement, a collective class should be certified in the Action. This Agreement is entered into
solely for the purpose of compromising highly disputed claims.

                19.2. Nothing in this Agreement is intended or will be construed as: (1) an
admission of liability or wrongdoing by Defendant or any of its former or present owners,
stockholders, predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, parents, subsidiaries, affiliates, benefits plans, plan fiduciaries, and/or
administrators; (2) an admission by Plaintiffs that any of their claims was non-meritorious; or (3)
an admission that any defense asserted by Defendant was meritorious. This Settlement and the
fact that Plaintiffs and Defendant were willing to settle the Action will have no bearing on, and
will not be admissible in connection with, any litigation other than solely in connection with, and
as specified in, the Settlement.

               19.3. The Parties agree that the Collective Action Notices were sent to potential
Collective Class Members for settlement purposes only and if, for any reason, the Settlement is
not approved, the action of sending such Collective Action Notices will be of no force or effect.
The Parties agree that none of Defendant’s actions in agreeing to and executing this Settlement
constitutes an admission that collective action certification is proper and will not be deemed
admissible in this or any other proceeding.

               19.4. Whether or not there is an Approval Order, neither the Settlement, this
Agreement, any documents, statement, proceeding, or conduct related to the Settlement or the
Agreement, nor any reports or accounting of those matters, will be: (1) construed as, offered, or
admitted in evidence as, received as, or deemed to be evidence, for any purpose adverse to
Defendant or any Released Party, including, but not limited to, evidence of a presumption,
concession, indication, or admission by any of the Released Parties of any liability, fault,
wrongdoing, omission, or damage; or (2) disclosed, referred to, or offered in evidence against
any of the Released Parties in any further proceeding in the Action or any other civil, criminal, or
administrative action or proceeding except for purposes of effectuating the Settlement pursuant
to this Agreement.

               19.5. This Section and all other provisions of this Agreement notwithstanding,
any and all provisions of this Agreement may be admitted in evidence and otherwise used in any




                                                  12
   Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 13 of 37. PageID #: 125



and all proceedings to enforce any or all terms of this Agreement or in defense of all claims
released or barred by this Agreement.

       20.     CONSTRUCTION

               The Parties agree that the terms and conditions of this Agreement are the result of
lengthy, intensive arms-length negotiations between the Parties and that this Agreement shall not
be construed in favor of or against any party by reason of the extent to which any party or its
counsel participated in the drafting of this Agreement.

       21.     NOTICES

                Unless otherwise specifically provided herein, all notices, demands, or other
communications given hereunder shall be in writing and shall be deemed to have been duly
given as of the third business day after mailing by United States registered or certified mail,
return receipt requested, addressed as follows:

                  To Plaintiffs and the Class:
                  Shannon Draher
                  Nilges Draher LLC
                  7266 Portage Street NW, Suite D
                  Massillon, OH 44646

                  To Defendant:

                  Leigh Anne Benedic
                  Porter Wright Morris & Arthur LLP
                  41 S. High St., Suite 3100
                  Columbus, OH 43215

       22.     EXECUTION IN COUNTERPARTS

              This Agreement may be executed in counterparts, and when each party has signed
and delivered at least one such counterpart, each counterpart shall be deemed an original, and,
when taken together with other signed counterparts, shall constitute one Agreement which shall
be binding upon and effective as to all Parties.



                 [SIGNATURES APPEAR ON THE FOLLOWING PAGE]




                                                 13
     Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 14 of 37. PageID #: 126



ON BEHALF OF GREAT LAKES CHEESE CO., INC.


                  Signature:


                  Printed name:


                  Title:


                  Dated:



ON BEHALF OF PLAINTIFFS: NILGES DRAHER LLC


                  Signature:


                  Printed name:


                  Title:


                  Dated:

DMS/11644612v.6


DMS/11644612v.6




                                         14
     Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 15 of 37. PageID #: 127



                        Calvin Hill, et al. v. Great Lakes Cheese Co., Inc.
                                  Case number: 1:18-cv-00172
                  United States District Court for the Northern District of Ohio


           COLLECTIVE ACTION SETTLEMENT NOTICE
You have received this Notice because you are eligible to participate in a
 settlement against Great Lakes Cheese that was recently approved by
   the United States District Court for the Northern District of Ohio.
1.      Why did I get this notice?
You were sent this notice because you are a current or former employee of Great Lakes Cheese
Co., Inc. (“Great Lakes Cheese” or “the Company”) who is eligible to participate in a settlement
of a collective action lawsuit filed against the Company for alleged overtime pay due to
production employees at the Company’s Hiram, Ohio and Manchester, Tennessee facilities. This
notice is to inform you that a settlement agreement was reached and approved by the Court on
_____________, 2018.

2.      Does this settlement mean that Great Lakes Cheese violated the law?
No. Great Lakes Cheese denies it violated any law with respect to the wages paid to production
employees. Rather than continuing to defend the lawsuit, the Company decided that its resources
are better directed to resolving this matter now, so that it can fully focus on its business
operations.

3.      How was the settlement reached?
Plaintiff Calvin Hill and the Company reached this settlement on behalf of Mr. Hill, other
representative plaintiffs in the lawsuit, and any current or former production employees of the
Hiram and Manchester facilities who choose to participate in the settlement. Counsel for Great
Lakes Cheese and counsel for lead Plaintiff Calvin Hill negotiated the terms of the settlement
described in this Notice. Plaintiff Hill’s lawyers believe that the proposed settlement is fair and
reasonable and in the best interests of the Collective Class, because the settlement avoids the
considerable risks and delays involved in continuing the Lawsuit. From the perspective of the
Company, settling now means that it will not have to keep spending money, time, and effort on
the lawsuit. Finally, the Court has approved the settlement as fair and reasonable and in the best
interests of those who choose to participate in it.




                                                1                                     EXHIBIT A
     Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 16 of 37. PageID #: 128




4.      How do I participate in the settlement and receive a settlement
        payment?
If you choose to participate in the settlement, you must complete and return the enclosed
“Consent to Join and Release Form” with a postmark date on or before ____, 2019. Any
Claim and Release Forms postmarked after ____, 2019 will not be valid.

By timely returning the Consent to Join and Release Form, you will receive a settlement check,
but you will also release claims you may have or had against the Company. Review the Claim
and Release Form closely to ensure you understand the effect of participating in the settlement.

5.      If I participate in the settlement, how much will I be paid?
You will be paid a proportionate amount of the Settlement Fund based on the number of days
you performed work for the Company between January 23, 2015 and October 31, 2018. Half of
this amount will be paid as wages to be reported on an IRS Form W-2 and the other half will be
paid as liquidated damages and will be reported on an IRS Form 1099.

6.      What claims am I releasing if I participate in the settlement?
If you participate in the settlement, you agree to waive and release Great Lakes Cheese from all
Released Claims as defined in the Claim and Release Form and the Settlement Agreement
between the parties. These include any claims for unpaid regular or overtime wages, penalties,
liquidated damages, attorney fees, costs, expenses, and any other relief under the Fair Labor
Standards Act, 29 U.S.C. § 201 et. seq., that occurred during the period of time covered under
this settlement, the minimum wage and overtime and prompt pay laws of any state or state
common law contract claims pertaining to payment of wages, including the Ohio Minimum Fair
Wage Standards Act and the Ohio Prompt Pay Act. Each participating settlement class member
shall be deemed to have released all claims, known or unknown, that were brought or could have
been brought in the action against Great Lakes Cheese.

7.      What if I do not want to participate in the settlement?
If you decide you do not want to participate in the settlement, you do not have to do anything. If
you do not participate in the settlement, you will not waive or release any claims against the
Company and you will not receive a settlement payment.

8.      What if I have questions?
DO NOT CONTACT THE COURT. If you have questions about this notice, You can contact the
Settlement Administrator for this matter at __________________.




                                                2
   Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 17 of 37. PageID #: 129



                        Calvin Hill, et al. v. Great Lakes Cheese Co., Inc.
                                  Case number: 1:18-cv-00172
                  United States District Court for the Northern District of Ohio



                 Consent to Join and
                   Release Form
[name and address]



Address Correction, if necessary:     __________________________________________

                                      __________________________________________

                                      __________________________________________

    To Participate in the Settlement Complete this Form and BOTH of the
                      Enclosed W-4 and W-9 Tax Forms

To participate in the settlement in the above-referenced action, you must complete this Consent
to Join and Release Form and mail it in the enclosed self-addressed, postage pre-paid envelope it so
that it is postmarked no later than [insert time deadline] or you can email it to __________ or
fax it to ___________. You must also complete BOTH of the enclosed W-4 and W-9 tax forms.
These tax forms must be returned with your Consent to Join and Release Form and postmarked
no later than [insert time deadline].

        1.    I understand that this lawsuit is brought under the Fair Labor Standards Act of
1938, as amended, 29 U.S.C. § 201 et seq. I have read and understand the Collective Action
Settlement Notice which was enclosed with this Claim and Release Form. I understand that by
completing and returning this Claim and Release Form, I will receive a settlement payment and
will be bound by the settlement reached of Calvin Hill, et al. v. Great Lakes Cheese Co., Inc .and
any judgment of the Court.

        2.     By signing this form, I forever and fully release Great Lakes Cheese Co., Inc. and
every and all of its present and former owners, partners, stockholders, predecessors, successors,
assigns, agents, directors, officers, employees, representatives, attorneys, parents, divisions,
subsidiaries, affiliates, benefits plans, plan fiduciaries, and/or administrators, and all persons
acting by, through, under or in concert with any of them, including any party that was or could
have been named as a defendant in the above-mentioned lawsuit (collectively, the Released
Parties), from all claims that are based upon, or arise out of the facts, acts, transactions,
occurrences, events, or omissions alleged in the lawsuit and that arose at any time up until the
time of the entry of the Approval Order, including, but not limited to, wage and hour claims,

                                                 1

                                                                                       EXHIBIT B
     Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 18 of 37. PageID #: 130



rights, demands, liabilities and causes of action that were asserted or could have been asserted,
under federal, state, local, or other applicable law by and on behalf of the Class in the Action (the
Released Claims). The Released Claims include all claims under and federal, state, and/or local
wage and hour laws, including, without limitation, the FLSA, the Ohio Minimum Fair Wage
Standards Act, and the Ohio Prompt Pay Act, whether known or unknown, asserted or
unasserted, of any kind whatsoever for wages, damages, unpaid costs, penalties, liquidated
damages, punitive damages, interest for unpaid regular or overtime wages, any related wage and
hour claims, interest on such claims, and attorney’s fees and costs related to such claims, whether
at common law, pursuant to statute, ordinance, or regulation, in equity or otherwise, from the
beginning of time through the date of the court’s approval of this settlement. The Released
Claims include, without limitation, claims asserted in the Action and any other claims based on
alleged misclassification under state or federal law governing overtime pay, failure to pay
overtime, exempt status, denial of meal periods and rest breaks, denial of waiting time, on-call,
standby time, or reporting time payments, denial of spread of hours pay, failure to pay wages
upon termination, failure to provide itemized wage statements, unfair competition, failure to
provide benefits or benefit credits, failure to keep records of hours worked or compensation due,
donning and doffing time, and penalties for any of the foregoing, including without limitation
claims under the FLSA and the laws of any state.



Date (MM/DD/YYYY)                             Signature



DMS/11659601v.2




                                                 2
       Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 19 of 37. PageID #: 131
                        COLLECTIVE CLASS MEMBERS DAYS WORKED


            A                B            C
                                   Days Worked
                                   in Relevant
1    Last Name         First Name  Period
2    ACIERNO           JOSEPH                  984
3    ADCOCK            JESSIE                  238
4    ALDRIDGE          DAMIEN                  984
5    ALEXANDER         TAMRA                   984
6    ALFORD            CHRISTOPHER             738
7    ALFORD            BARRY                   442
8    ALFORD            JOSHUA                  948
9    ALKENBRACK        MICHEAL                 984
10   ALLEN             APRIL                   984
11   ALLEN             BRANDYN                 984
12   ALLEN             SUSAN                   144
13   ALONSO            GENA                    610
14   ANDERSON          JONATHAN                984
15   ANDERSON          KAYLA                   135
16   ANDERSON          SPENCER                  29
17   ANDERSON          NEAL                      5
18   ARGO              JOHNNY                  984
19   ARGO              ETHAN                     8
20   ARMSTRONG         JOSHUA                  139
21   ARNOLD            JOSHUA                  963
22   ARP               TIFFANY                 984
23   ASHBY             TERRY                    20
24   ASHCRAFT          AMY                     984
25   ASHLEY            NORA                    109
26   AUSTELL           ANTHONY                 220
27   AUSTIN            MICHAEL                 984
28   BAILEY            BRANDON                  32
29   BAISE             JOHN                    984
30   BAKER             BRYAN                   984
31   BAKER             ANGELA                  328
32   BAKER             WANDA                   459
33   BAKER             JAYME                   394
34   BALL              RAVEN                   933
35   BALZER            CYNTHIA                 984
36   BANIC             RYAN                     93
37   BANKS             RICHARD                 172
38   BARBE             CINDY                   984
39   BARBOZA           CAROLE JO               530
40   BARBUTES          BARRY                   984
41   BARE              CHRISTINE               984
42   BARKER            JOHN                    984
43   BARKER            WILLIAM                  80
44   BARNES            MATTHEW                 963
45   BARNES            JERREMY                 963
46   BARNES            BRYAN                   669
47   BARNES            JAMES                   355
48   BARNETT           CAROLYN                 659
49   BARTOLOVICH       PATRICIA                351
50   BARTRAM           LORETTA                 984
51   BASHIR            RACHEL                  984
52   BASHIR            ALI                     984


                                       Page 1 of 19                       EXHIBIT C
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 20 of 37. PageID #: 132
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


              A               B            C
                                    Days Worked
                                    in Relevant
 1    Last Name         First Name  Period
53    BATES             MARK                    471
54    BATTISON          DAWN                    873
55    BAUCCO            JENNA                   984
56    BEAN              ANNETTE                 886
57    BEAN              ZACHARIAH               459
58    BEBIK             BRANDI                  518
59    BECK              CHRISTOPHER             781
60    BELSKI            ANTHONY                 984
61    BENDER            ERIC                    361
62    BENNETT           FRANK                   984
63    BENTON            KARY                    984
64    BENZ-BATES        RACHEL                  711
65    BERCH             KENNETH                  91
66    BESS              BRENDA                  443
67    BIDLACK           TOMAS                   361
68    BIERY             MICHAEL                 984
69    BINION            ROBIN                   984
70    BINION            EDWARD                  953
71    BLACK             KATHLEEN                114
72    BLAYLOCK          JEFFREY                 420
73    BLEVINS           JAMES                   984
74    BOGLE             MATTHEW                 525
75    BOGLE             RICHARD                  29
76    BOGUNIA           CHRISTINE               984
77    BOHANAN           MICHAEL                 176
78    BORTZ             TAMMY                   984
79    BOSTARDI          CHARLES                 497
80    BOWDOIN           JEANETTE                 21
81    BOWMAN            MARILYN                 268
82    BOWMAN            TRAVIS                  441
83    BOWSER            MICHAEL                 200
84    BOYD              STEVEN                  441
85    BOYLAN            MICHAEL                 984
86    BOYLE             REBECCA                 144
87    BRADY             MELISSA                 984
88    BRAKE             MATTHEW                 984
89    BRANDT            ERIC                    948
90    BRANNON           TISHA                   984
91    BREWER            CHRISTOPHER             183
92    BREWER            THERESA                 984
93    BRIGGMAN          LAWRENCE                674
94    BRIGGS            MICHAEL                 497
95    BRIGHT            CHRISTOFOR              471
96    BRITTON           ROBERT                  984
97    BROOKS            MORRIS                  118
98    BROUNCE           DARRIN                  984
99    BROWN             BELINDA                 390
100   BROWN             STEVE                   984
101   BROWN             REBECCA                 688
102   BROWN             MARSHALL                984
103   BROWN             JORDAN                  933


                                        Page 2 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 21 of 37. PageID #: 133
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B              C
                                      Days Worked
                                      in Relevant
 1    Last Name         First Name    Period
104   BROWN             BRIAN                     709
105   BROWN             MARCUS                    144
106   BUMBICO           RICO                      984
107   BUNCH             KERRY                     984
108   BUNCH             CHARLES                   459
109   BURNETT           JEFFERY                    19
110   BURNETTE          JEFFREY                   525
111   BURNETTE          CONNER                    396
112   BURRIS            HELEN                     236
113   BURTON            SHERRY                      4
114   BUSCHAGEN         JUDITH                    866
115   BUSH              JANNIE                    984
116   BUSH              JOSEPH                    220
117   BYERS             DWIGHT                    329
118   CAGLE             STANLEY                   194
119   CAHALIN           RICHARD                   261
120   CALDWELL          CYNTHIA                   984
121   CALLIHAN          KEITH                     984
122   CAMPANA           MARTINA                   984
123   CAMPBELL          ALEXANDER                 619
124   CAMPBELL          PATRICIA                   53
125   CAMPBELL          JUSTIN                    235
126   CAMPBELL          RANDY                     459
127   CANDELLA          KEITH                     984
128   CANTRELL          CORY                      459
129   CARDEN            TERESA                    933
130   CARPENTER         JAMES                     984
131   CARPENTER         JASON                     984
132   CARPENTER JR      JAMES                     203
133   CARROLL           DARLENE                   635
134   CARROLL           SUSAN                     984
135   CARROLL           RACHEL                    369
136   CARTER-WRIGHT     MARY                      194
137   CASE              NEWELL                    434
138   CASE              AMANDA                    329
139   CASE              DEREK                      79
140   CAUDILL           KIMBERLY                  793
141   CERNY             LISA                      362
142   CHAMBERS          ELIZABETH                 379
143   CHAMP             DAVEY                     984
144   CHAMP             JESSE                     203
145   CHAMPION          BRANDON                   589
146   CHAMPION          JEFFERY                   109
147   CHAMPION          DILLON                     29
148   CHANNELL          RONALD                    984
149   CHANNELL          RYAN                      688
150   CHAPMAN           JEREMIAH                  159
151   CHATFIELD         DANIEL                    578
152   CHILDERS          BOBBIE                    279
153   CHRISTIAN         SHAWN                     984
154   CHRISTLIEB        ANNETTE                   984


                                        Page 3 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 22 of 37. PageID #: 134
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B              C
                                      Days Worked
                                      in Relevant
 1    Last Name         First Name    Period
155   CHRISTNER         STACEY                    984
156   CLARK             MELISSA                   984
157   CLARK             MICHAEL                   966
158   CLARK             BRANDON                   168
159   CLARK             SCOTT                     249
160   CLEMENS           TIM                       984
161   CLEMONS           BART                      984
162   CLENDENEN         JOSHUA                    396
163   CLIFFORD          BRIAN                     984
164   CLOUSE            DOUGLAS                   648
165   CLUTTER           ROBERT                    434
166   COLAGIOVANNI      CARMEN                    571
167   COLE              COREY                     743
168   COLEMAN           CLINTON                   119
169   COLLINGS          JASON                     984
170   COLLINS           NANCY                     581
171   COLLINS           DOMONIQUE                 270
172   COLWELL           WESLEY                    798
173   CONLEY            KIMBERLY                  251
174   CONLEY            NATHAN                     38
175   COOK              BRANDON                   589
176   COOPER            MARK                      984
177   COOPER            MARK                      984
178   COPELAND          LISA                       86
179   COPPERNOLL        MARISSEA                  241
180   CORDLE            SHELLEY                   305
181   CORNELISON        JESSICA                   872
182   CORRIGAN          L                         984
183   COSCHIGNANO       EDITH                     571
184   COUCH             DANNY                     628
185   COUCH             AMANDA                    486
186   COULTER           KYLE                        5
187   COX               PATRICIA                  168
188   CRABTREE          BRET                      669
189   CRANE             CYNTHIA                   163
190   CRITES            KAREN                     984
191   CRUSE             RACHELLE                  984
192   CRUTCHER          JEFFREY                    14
193   CUMMINS           MICHAEL                   471
194   CUNNINGHAM        GILDA                     984
195   CUNNINGHAM        TABITHA                   206
196   CUNNINGHAM        STEVEN                    984
197   CURRENCE          JAMES                     984
198   CURTIS            JASON                     264
199   DAGUE             BRIAN                     984
200   DANKS             COLIN                     984
201   DARBY             JAMES                     984
202   DARKOW            MICHELLE                  984
203   DARKOW            MATT                      984
204   DARLING           BETTY                     526
205   DARNELL           ALICIA                    659


                                        Page 4 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 23 of 37. PageID #: 135
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B            C
                                    Days Worked
                                    in Relevant
 1    Last Name         First Name  Period
206   DAROCHA           MICHAEL                 984
207   DARTT             CHARLES                 984
208   DAVENPORT         JEFFERY                 788
209   DAVIS             JOHN                    984
210   DAVIS             AARON                   984
211   DAVIS             RYAN                    984
212   DAVIS             BRANDON                   5
213   DAVIS             JONTE                   203
214   DAVIS JR          BENJAMIN                984
215   DAY               ERIC                    361
216   DEAN              SAUNDRA                 984
217   DEJESUS           DARLEEN                 436
218   DEL FRAINO        JONATHAN                 70
219   DELBANE           ROBERT                   68
220   DEMCHAK           MARTIN                  984
221   DENTON            KELLY                   589
222   DENTON            JACOB                   469
223   DENVIR            CHRISTOPHER             471
224   DERRYBERRY        PATSY                   459
225   DETTINGER         DEVONA                  984
226   DETWEILER         DARLENE                 291
227   DINES             NATHAN                  984
228   DINGMAN           LINDA                   984
229   DINISHAK          MALISSA                 984
230   DLUGOLINSKI       ELIZABETH                33
231   DODSON            DARRELL                  79
232   DONADIO           MATTHEW                 984
233   DONADIO           DAVID                   639
234   DONAHUE           JOSEPH                  984
235   DONAHUE           BROOKE                  158
236   DORSETT           CHRISTA                  51
237   DOUGHTY           RANDY                   873
238   DRAPER            MISTI                   984
239   DUCK              LILLIAN                  11
240   DUDLEY            GERALD                  229
241   DUDLEY            BENJAMIN                148
242   DUKE              JOHN                    743
243   DUNBAR            MATTHEW                 984
244   DUNCAN            KEVIN                    33
245   DUNCAN            DANIEL                   14
246   DUNN              MATTHEW                 403
247   DUNTON            SUSAN                   984
248   EASTERLING        LARRY                   984
249   EBE               CONNI                    46
250   EGBERT            DWAYNE                  763
251   ELDRIDGE          BARRY                   161
252   ELLIOTT           MARK                    261
253   ELZA              WENDY                   984
254   EMMONS            GARY                    132
255   EPPRECHT          NATHAN                   71
256   ERNST             ASHLEY                  731


                                        Page 5 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 24 of 37. PageID #: 136
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B              C
                                      Days Worked
                                      in Relevant
 1    Last Name         First Name    Period
257   ESTES             CHARITY                   984
258   EVANS             AMBER LYNN                984
259   EVANS             COREY                     984
260   FARR              STEVEN                    220
261   FARRIS            DELANA                    654
262   FELBERG           LYNN                      984
263   FERRIS            SHELLY                    381
264   FINCH             DAWN                      984
265   FISHER-WENZEL     LILA                      311
266   FLETCHER          BARBARA                   984
267   FLETCHER          KEVIN                     668
268   FLORENCE          HEATHER                   984
269   FLOYD             TIFFANY                   984
270   FLOYD             CHADWICK                  149
271   FOOR              CARLIE                    262
272   FOOR              CATHLEEN                   21
273   FORD              JOEY                      984
274   FOREST            THOMAS                    933
275   FORTHMAN          VALERIE                   984
276   FOSTER            DUSTAN                     11
277   FOWLER            RODNEY                    276
278   FOWLER            MICHAEL                    38
279   FOX               ROSEANN                   847
280   FOX               JEANNE                    984
281   FRAKER            JAKE                       58
282   FRALEY            THOMAS                    379
283   FRANKLIN          ALANA                     276
284   FRASIER           DEREK                     489
285   FREDERICY         MICHELLE                  984
286   FREEMAN           SHARINA                   357
287   FREY              LUKE                      220
288   FULTS             TAMMY                     284
289   FULTZ             CHAD                      245
290   FURBEE            CAMERON                   639
291   GADD              KIMBERLY                  579
292   GALLAGHER         ASHLEY                     69
293   GARNER            ANGELICA                  480
294   GARRARD           LAMAR                      79
295   GARRIS            ROGER                     578
296   GASS              TYLER                     146
297   GAUSE             CARRIE                    276
298   GEORGE            MARY                      984
299   GERARD            ANDRE                     827
300   GIBBONS           THOMAS                    984
301   GIBBONS           AMANDA                    984
302   GIBBS             LEN                       984
303   GILCHER           CHAYTON                    58
304   GILLESPIE         DANIEL                    496
305   GIVENS            NICOLE                    984
306   GOFF              LEISA                      46
307   GOINS             JEFFERY                   648


                                        Page 6 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 25 of 37. PageID #: 137
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B            C
                                    Days Worked
                                    in Relevant
 1    Last Name         First Name  Period
308   GOLDSTON          WILLIAM                  55
309   GONYEA            BRANDON                 212
310   GRAGG             CATHY                   336
311   GRAHAM            KELLYE                  459
312   GRAHAM            RANDY                   249
313   GREEN             MARK                    984
314   GREEN             ERIC                    241
315   GREENE            KEVIN                   400
316   GREENWAY          BRANDON                 574
317   GREER             THERESA                 709
318   GRIFFITH          SHIRLEY                 450
319   GROTH             GUSTAVE                 591
320   GROTH             DAVID                   984
321   GRUBBS            EDWARD                  984
322   GUALANDI          ANGELINA                 63
323   GURLEY            SANDY                   311
324   GUSMAN            JESSE                    53
325   HADDON            KRYSTAL                 459
326   HALFAST           JENNIFER                 33
327   HALL              ROBERT                  984
328   HALL              RAECHEL                 400
329   HALL              STEVEN                  984
330   HAMPTON           TRENTON                 668
331   HAMPTON           SHELBY                  229
332   HANCK             BECKEY                  984
333   HANEY             JESSIE                  674
334   HANSEN            BEVERLY                 396
335   HARDESTY          SHIRLEY                 596
336   HARMON            DANNY                   717
337   HARMON            TAMMY                     6
338   HARPER            PATRICK                 613
339   HARR              AUSTIN                  984
340   HARRELL           LUCILLIA                984
341   HARRIS            JOYCE                   861
342   HARRIS            COREY                   613
343   HARRIS            CHRISTOPHER             545
344   HARRIS            CAREY                   827
345   HARTMAN           CHANCE                  984
346   HAUCK             THOMAS                  128
347   HAWES             ARTHUR                  984
348   HAWKS             TASHA                   633
349   HAYWORTH          PHYLLIS                 619
350   HEIN              JAMES                   984
351   HELMHECKEL        BRANDON                 270
352   HENDRICKS         STANLEY                  94
353   HENLEY            PATSY                   369
354   HENRY             DIANA                   518
355   HERBECK           SAMANTHA                491
356   HEREFORD          BRANDON                 394
357   HERMAN            AMANDA                  984
358   HERNANDEZ         RAFAEL                   18


                                        Page 7 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 26 of 37. PageID #: 138
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B              C
                                      Days Worked
                                      in Relevant
 1    Last Name         First Name    Period
359   HERR              GREGORY                   984
360   HERRIN            CAROLYNN                  572
361   HICKERSON         SHANNON                   361
362   HICKMAN           JOSHUA                    239
363   HICKS             DARLENE                    23
364   HILL              KAYLA                     629
365   HILL              CALVIN                    233
366   HILL              AMANDA                    138
367   HILL              TOBY                      827
368   HILL              MACKENZIE                 485
369   HILL              CHARLES                   379
370   HILL              TARA                      264
371   HILL              BRIAN                      94
372   HILL              CODY                       24
373   HILLIER           SHAWN                     984
374   HILLIER           LEE                       984
375   HILLIER           KRISTAL                   497
376   HILLMAN           THOMAS                    873
377   HIVELY            BRANDON                   220
378   HOFMEISTER        DAVID                     213
379   HOGUE             NEIL                      984
380   HOLLO             DORIS                     163
381   HOLMES            KEVIN                     118
382   HORRELL           WILLIAM                   984
383   HORTON            MONICA                    579
384   HORTON            D'ANGO                    394
385   HOSEA-WAGGONER    ANNE                       53
386   HOST              MELISSA                   391
387   HOTCHKISS         ROBERT                    315
388   HOTCHKISS         JOSHUA                    984
389   HOWARD            INDIA                     984
390   HOWARD            BRIAN                     589
391   HOWELL            JANE                      246
392   HOWELL            JENNIFER                   21
393   HOWSE             DEVIN                     984
394   HUBBARD           JEANNE                    984
395   HUFF              JAMES                     984
396   HUFFMAN           DERRICK                    80
397   HUKILL            MATTHEW                   763
398   HUKILL            DAWN                      518
399   HULL              ARON                       58
400   HUMPHREY          GARY                      984
401   HUNT              CHARLES                    71
402   HURST             LORRIE                    168
403   HURTON            AMBER                     984
404   HUSTON            WAYNE                     984
405   IRWIN             DEBRA                     434
406   ISAACS            HELEN                     497
407   JACKSON           DANIEL                    836
408   JACKSON           STEPHANIE                 836
409   JACKSON           MARCY                      53


                                        Page 8 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 27 of 37. PageID #: 139
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B            C
                                    Days Worked
                                    in Relevant
 1    Last Name         First Name  Period
410   JACOBS            STEPHEN                  54
411   JAITE             CHARLES                 621
412   JAVA              MARCUS                  688
413   JEFFERSON         CORY                    613
414   JENKINS           MARQUITA                144
415   JERNIGAN          KYLE                    134
416   JEWELL            JOSHUA                  196
417   JOHNSON           SARAH                   984
418   JOHNSON           SARA                    984
419   JOHNSON           SHAWN                   361
420   JOHNSON           CHRISTOPHER             261
421   JOHNSON           JEREMY                   55
422   JOHNSON           JEREMY                  984
423   JOHNSON           VINCENT                 984
424   JOHNSON           JENNIFER                788
425   JOHNSON           KRISTINE                649
426   JOHNSON           STACEY                   39
427   JOHNSON           TODD                      9
428   JOHNSON           BRANDIE                 369
429   JONES             DEE DEE                 984
430   JONES             MARK                    984
431   JONES             SHAWN                   145
432   JONES             NICHOLAS                688
433   JONES             SANDRA                  928
434   JONES             HELEN                   184
435   JONES MAY         LEONA                   984
436   JUDD              DENNIS                   19
437   KACZYNSKI         TINA                    984
438   KAESER            TYLER                   525
439   KALAL             GEORGE                  984
440   KAUR              AMANDEEP                984
441   KELLAR            CRYSTAL                 543
442   KELLUMS           KATHLEEN                984
443   KELLY             JAMIE                    50
444   KENDALL           FINDLEY                 861
445   KENDRICK          JUSTIN                  886
446   KENNERLY          TOPEKA                  376
447   KIDWELL           MELINDA                 984
448   KILGORE           JESSICA                 948
449   KILGORE           HARLAN                  827
450   KILGORE           JESSICA                 194
451   KING              DAMION                    6
452   KING              JUSTIN                  176
453   KING              NANCY                   144
454   KINGERY           JENNIFER                984
455   KINNEY            EUGENE                  984
456   KINNISON          BRIAN                   984
457   KIRBY             DAVID                   493
458   KLAGES            DEVON                   407
459   KLAUCK            TIMOTHY                 409
460   KLAUS             PATTY                   984


                                        Page 9 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 28 of 37. PageID #: 140
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B            C
                                    Days Worked
                                    in Relevant
 1    Last Name         First Name  Period
461   KLINGENSMITH      TIFFANY                 203
462   KLINGMAN          JENNIFER                471
463   KNEPPER           MELINDA                 984
464   KOCHANS           CYNTHIA                 525
465   KOCHANS           CHRIS                   249
466   KOHN              ARTHUR                  351
467   KOLAT             THOMAS                  688
468   KOLLEY            LISA                    984
469   KONTUR            RONALD                  984
470   KOVACH            SCOTT                   984
471   KRAUSE            RONALD                  763
472   KREBS             ADAM                    984
473   KUKLO             KATRINA                 984
474   KURZAWA           STEVE                   121
475   KUZMICKUS         JENNIFER                480
476   LACKEY            CRYSTAL                 984
477   LAMB              CHRISTINA               984
478   LAMBERT           CHRISTOPHER             827
479   LAMOSEK           CHERYL                  316
480   LANFORD           WILLIAM                  29
481   LANG              LORRAINE                984
482   LANIER            TYRA                    984
483   LARK              DENISE                  554
484   LATTIMORE         ANDRAE                   91
485   LAWLOR            KEVIN                   984
486   LAWRENCE          LOU                     441
487   LAWSON            JAMES                   497
488   LAYMAN            RODNEY                  579
489   LAYNE             CALEB                   394
490   LAYNE             BRANDI                  249
491   LEE               CARMAN                  496
492   LEE               FRED                    420
493   LEE HUMPHREY      DIANA                   984
494   LEHMANN           TIMOTHY                 984
495   LEHMANN           ELIZABETH                33
496   LENDERMAN         DONNIE                   29
497   LENNEY            TRACEY                  984
498   LEROUX            IRVIN                     8
499   LEW               DESARAE                 441
500   LEWANSKI          SUZANNE                 984
501   LEWIS             MICHAEL                  21
502   LEZAIC            TRACEY                  984
503   LICHTY            LARAE                   984
504   LICHTY            MELISSA                 984
505   LIEBERT           MARIA                    69
506   LILES             CHARLES                 827
507   LINDENMUTH        LUCAS                   984
508   LINDENMUTH        ADAM                    984
509   LINDSEY           PRESTON                 166
510   LINK              JACOB                    60
511   LITTELL           CLAUDIA                 984


                                        Page 10 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 29 of 37. PageID #: 141
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B            C
                                    Days Worked
                                    in Relevant
 1    Last Name         First Name  Period
512   LITTLE            CHRISTOPHER             653
513   LOCKE             SAVANNAH                628
514   LONG              TERRY                   653
515   LONG              JACOB                   604
516   LONG              MANUELA                 568
517   LOWE              BRENT                   138
518   LOWE              GLORIA                   11
519   LOWRY             JONATHAN                 19
520   LUFF              BARBARA                 984
521   LUTZ              PAUL                    984
522   LYNCH             ANITA                   688
523   LYNCH             ASHLEY                  189
524   MACALUSO          JOSEPH                  984
525   MAGDYCH           MICHELLE                984
526   MAGOUIRK          ALEXANDRIA                3
527   MAHRAMAS          FRANK                   984
528   MAJORS            CRAIG                   226
529   MALCOLM           MELVILLE                984
530   MALLARD           JEREMY                  984
531   MALLAS            JOANN                   984
532   MALONE            TRACY                   984
533   MANTEAU           CHRISTOPHER             489
534   MARES             CHERYL                  984
535   MARIANI           THOMAS                  984
536   MARIANI           NIKKI                   668
537   MARSH             KYLIE                   984
538   MARSH             GREGORY                 215
539   MARSHALL          SAMUEL                  261
540   MARTIN            TRACI                   126
541   MARTIN            NANCY                   299
542   MARTIN            SHEENA                   14
543   MARTINEZ          ALEXIS                  589
544   MASHBURN          MICHAEL                 984
545   MASON             PATRICIA                984
546   MASON             DAVID                   510
547   MASON             THEODORE JR              68
548   MASSEY            RYAN                    279
549   MATTHEWS          AMBER                   211
550   MAXWELL           KARI                    793
551   MAY               WENONA                  459
552   MAYHUGH           COREY                   984
553   MAYLE             CHERYL                  866
554   MAYO              RICK                    984
555   MCCANN            GABRIEL                 948
556   MCCARL            DAVID                   514
557   MCCARTHY JONES    LORI                    984
558   MCCAULEY          BRITTANY                356
559   MCCAULEY          AMANDA                   58
560   MCCORMACK         MELISSA                 608
561   MCCORMICK         DONALD                   65
562   MCCORMICK         MELANIE                 599


                                        Page 11 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 30 of 37. PageID #: 142
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B            C
                                    Days Worked
                                    in Relevant
 1    Last Name         First Name  Period
563   MCDONALD          GRETCHEN                469
564   MCGEE             CADE                    286
565   MCGEE             MATTHEW                 434
566   MCINTOSH          CARLY                   984
567   MCMAHAN           STEPHANIE               361
568   MCMAHAN           SONIA                   948
569   MCMILLIN          RORY                    136
570   MCNEESE           ANTHONY                 480
571   MCPHERON          CHRISTOPHER              19
572   MCRAE             PHYLLIS                 201
573   MCSWAIN           DOUGLAS                 984
574   MCWHIRTER         JENNIFER                984
575   MEADOWS           LORETTA                 362
576   MEEKS             GREGORY                 984
577   MEEKS             NATHAN                  984
578   MEEKS             MELISSA                 933
579   MEEKS             DAVID                   379
580   MEEKS             MIRANDA                 284
581   MEEKS             BOBBY                    80
582   MEEKS             JOHN                     79
583   MELIUS            VALERIE                 203
584   MELTON            AMY                       1
585   MENDALSKI         ROY                     753
586   MENDALSKI         KEITH                     3
587   METCALF           DONALD                   30
588   MEYERHOFF         BRITTANY                321
589   MILES             JOSHUA                  881
590   MILLER            MARY                    866
591   MILLER            HEATHER                 984
592   MILLER            DANIELLE                984
593   MILLER            TIFFANI                 984
594   MILLER            SIMON                   984
595   MILLER            THOMAS                  984
596   MILLER            NATHAN                   66
597   MILLER            RAYMOND                 984
598   MILLER            COLTON                  250
599   MILLER            BEVERLY                 788
600   MILLER            PHILIP                  186
601   MILLS             MARIAN                   91
602   MILLS             JAMES                    64
603   MINES             AMY                     459
604   MITCHELL          VICKI                   984
605   MITCHELL          CAMERON                 984
606   MITCHELL          DAVID                   886
607   MONTENERI         FRANK                   984
608   MONTGOMERY        SHAWN                   984
609   MOON              RICHARD                 953
610   MOORE             LIANNA                  233
611   MOORE             AMANDA                  459
612   MORALES           FAITH                   984
613   MOREHOUSE         MATTHEW                 369


                                        Page 12 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 31 of 37. PageID #: 143
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


              A               B            C
                                    Days Worked
                                    in Relevant
 1    Last Name         First Name  Period
614   MORGAN            ERIC                    514
615   MORGAN            JEFFREY                 163
616   MORGAN            CHARLES                  17
617   MORRIS            TAGINA                  984
618   MORRIS            STEPHANIE               294
619   MORRIS            JEREMY                  984
620   MORRIS            MICHAEL                 914
621   MORRISON          DERRICK                   3
622   MORTON            MARQUIS                  11
623   MOSLEY            FALLON                   14
624   MOSTOLLER         DIANA                   179
625   MULLINS           LINDA                     6
626   MULLINS SR        DAVID                   984
627   MUSCH             JEREMY                  984
628   MUSGROVE          JOHNNIE                 589
629   MYERS             JEFFREY                 688
630   MYERS JR          PAUL                    163
631   NANCE             JACQUEZS                110
632   NASH              ANGELIA                 489
633   NEAL              WILLIAM                 984
634   NEAL              JAMES                    39
635   NEIGHBORS         RYAN                    128
636   NELSON            CODY                    471
637   NICHOLS           LINDA                   790
638   NORTHCUTT         STEVON                  691
639   NUNLEY            CODY                    394
640   NUNLEY            BETSY                   379
641   NUNLEY            CORY                     69
642   O'CONNELL         MARTIN                   76
643   OLDAKER           GERIANNE                984
644   OLIVER            CHASTITY                144
645   OLIVER            GARY                    144
646   OLSON             DAVID                   984
647   OLSON             MELISSA                 984
648   OROSTIN           GUY                     984
649   OWENS             JANET                   649
650   PACK              LINDA                    30
651   PAGAN             STACI                   984
652   PALIPCHAK         MARY                    984
653   PALMER            MONALISA                984
654   PARKER            LYNDA                   984
655   PARKER            CHRISTOPHER             948
656   PARKER            SHIRANDA                  5
657   PARKS             ASHLEY                  358
658   PARKS             TERI                    525
659   PARKS             ERIC                    249
660   PARSONS           CHARNELL                984
661   PARTIN            TAMMY                    46
662   PARTIN            BUDDY                   239
663   PASEK             JESSE                   471
664   PASEK             DYLAN                   261


                                        Page 13 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 32 of 37. PageID #: 144
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B            C
                                    Days Worked
                                    in Relevant
 1    Last Name         First Name  Period
665   PATE              STACY                   821
666   PATEK             MELISSA                 261
667   PAULLIN           VERONICA                984
668   PAXOS             EYDOKIA                 984
669   PAYNE             KELLY                   345
670   PAYTON            JOSHUA                  497
671   PEACHOCK          CATHY                   984
672   PENDERGRASS       DANNY                   984
673   PENNOCK           ANDREW                  203
674   PERECES           CHRISTOPHER             984
675   PETERSON          SHANNON                 433
676   PETHERBRIDGE      ANDREW                  497
677   PETRE             CHRISTINA               284
678   PHILLIPS          KAREN                    83
679   PIPOLY            JOSEPH                   23
680   PITTS             DAVID                   834
681   PLATEK            JOSIAH                  931
682   PLEVA             MARCIA                  984
683   POFF              JENNIFER                589
684   POINTER           MAXIMILLION             698
685   POLITZER          JENNIFER                953
686   POLLOCK           JAMES                    10
687   POLSON            ROBERT                  669
688   POPE              KIMBERLY                984
689   POWELL            REGINA                   54
690   PRITZ             JUSTIN                   18
691   PULLIN            TONY                    518
692   QUALLS            AVERY                   202
693   RACH              JEANETTE                763
694   RAKESTRAW         ALEXANDER               109
695   RALSTON           CYNTHIA                 793
696   RAMSEY            DENNIS                  714
697   RAMSEY            MICHAEL                  13
698   RAND              RICHARD                 138
699   RANDALL           CHERYL                  984
700   RANDALL           DANIEL                  316
701   RANEY             SHANNA                  568
702   RANKIN            TIMOTHY                  51
703   RAWALT            AMY                     459
704   RAY               DONNY                   697
705   RAY               DOROTHY                 649
706   REED              LINDA                   963
707   REED              JASON                     6
708   REED              RONALD                  654
709   REED              NICHOLAS                610
710   REED              BRIAN                   525
711   REESE             JANET                   276
712   REITER            ROBERT                  203
713   REITER III        ROBERT                  362
714   REPP              IZALENE                 246
715   REPP              JOSEPH                  566


                                        Page 14 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 33 of 37. PageID #: 145
                          COLLECTIVE CLASS MEMBERS DAYS WORKED


              A                B             C
                                      Days Worked
                                      in Relevant
 1    Last Name          First Name   Period
716   REYNOLDS           NATHAN                   261
717   REYNOLDS           REBECCA                  984
718   RICHARDS           JACK                     336
719   RICHARDSON         SHANNON                  379
720   RICO               CYNTHIA                   61
721   RIDDLE             PATRICIA                 933
722   RILEY              BRENT                    984
723   RILEY              MICHAEL                  210
724   RILEY              DIANA                    984
725   RILEY              SHAWN                     94
726   RILEY              VICKY                    984
727   RITTER             KENNETH                  688
728   RIVERS             COTICKA                   46
729   ROACH              HEATHER                  362
730   ROBINSON           DISHAWN                  984
731   ROBINSON           JAMES                     59
732   ROBY               RICHARD                  984
733   ROCKHART           CANDACE                  788
734   ROESER             MALISA                   984
735   ROGERS             DEBRA                    984
736   ROGERS             DONALD                   984
737   ROGERS             MICHAEL                  869
738   ROGERS             JOSHUA                   404
739   ROGERS             CODYLEE                  588
740   ROGERS             LASHAWN                   26
741   ROLLER             CAMERON                  119
742   ROLLINS            MARY                     568
743   ROMAN              TIFFANY                  156
744   ROMIGH             JILL                     984
745   ROPER              JACOB                      3
746   ROTH               VIVIAN                   613
747   ROWE               CARY                     182
748   RUSSELL            NICHOLAS                 984
749   SALAZAR MARTINEZ   JORDAN                    65
750   SANDERS            ROBERT                   886
751   SANDERS            MATTHEW                  459
752   SANDIFER           ANGELIQUE                446
753   SANTAY             CARL                      68
754   SARTAIN            LARRY                    243
755   SAYLOR             TODD                     140
756   SCHABLOSKI         BERNICE                  485
757   SCHABLOSKI         SARAH                    394
758   SCHAUER            KATHRYN                  371
759   SCHISLER           BENJAMIN                 984
760   SCHLEGER           SAMANTHA                 820
761   SCHMITZ            JOHN                     984
762   SCHOONOVER         GREGORY                  984
763   SCHWAB             JASON                    984
764   SCHWENDEMAN        KURT                     984
765   SCICOLONE          WILLIAM                  984
766   SCISSOM            LANA                     649


                                        Page 15 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 34 of 37. PageID #: 146
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B            C
                                    Days Worked
                                    in Relevant
 1    Last Name         First Name  Period
767   SCISSOM           BRADLEY                  94
768   SCOTT             JAMES                   385
769   SCOTT             AMBER                    35
770   SEAGROVES         EARLENE                 589
771   SEAGROVES         AMY                      94
772   SEAY              BRITTANY                984
773   SEAY              SHAMEKA                 405
774   SEEM              DONALD                  984
775   SEIVERS           CODY                     19
776   SELLS             ZACHARY                 514
777   SELLS             PHILLIP                 463
778   SEYBERT           JENNIFER                984
779   SHAFER            JESSICA                 434
780   SHAFFER           SOPHIA                   63
781   SHANNON           JOHNATHAN               948
782   SHANNON           LORA                    454
783   SHARPE            JEFFREY                 984
784   SHEFFIELD         JERE                    448
785   SHIELDS           REBECCA                 984
786   SHOCKLEY          JASON                   514
787   SHRUM             JOSHUA                  589
788   SHRUM             CHARLES                 217
789   SHRUM             JOSEPH                   61
790   SIMMONS           MELISSA                  19
791   SIMS              ANTHONY                  96
792   SIMS              JUNE                    984
793   SITZ              HEATHER                  18
794   SKINNER           WILLIAM                 459
795   SLY               STACY                   984
796   SLY               KIMBERLIE               785
797   SMARTT            VERONICA                525
798   SMITH             REBECCA                 984
799   SMITH             CHRISTOPHER             984
800   SMITH             STEVEN                  984
801   SMITH             MAURICE                 613
802   SMITH             LISA                    984
803   SMITH             MELISSA                 984
804   SMITH             CORY                    822
805   SMITH             JEFFREY                 788
806   SMITH             ZANDREA                 407
807   SMITH             DYLON                   338
808   SMITH             RANDALL                 379
809   SMITH             SYLVIA                   19
810   SNOW              SANDY                   984
811   SOLE              TONY                    776
812   SOLE              STACEY                  984
813   SOLE              BRENDA                  598
814   SOLE              MICHAEL                 984
815   SOLOMON           DESTINY                 525
816   SORNKLIN          KROTSHAPORN             688
817   SOTO CABRERA      JOSE                    394


                                        Page 16 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 35 of 37. PageID #: 147
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B              C
                                      Days Worked
                                      in Relevant
 1    Last Name         First Name    Period
818   SOUTHALL          DEANDRE                   963
819   SPAGNOLA          TRACI                     984
820   STACEY            JOHN                      883
821   STACEY            SOMVILAY                  184
822   STAFFORD          JUSTIN                     37
823   STANKIEWIZ        HEATH                     921
824   STANLEY           JEFFREY                   984
825   STANLEY           PHATSADY                  881
826   STARKOWICZ        JOHN                      984
827   STEADMAN          ELONDA                    313
828   STEELE            KATHY                     984
829   STEELE            WILLIAM                   193
830   STEELE            JESSICA                   394
831   STEFANIAK         JASON                     138
832   STEINBERG         LADEANNA                  984
833   STEPHENS          SHANNON                   948
834   STEPHENS          STEVEN                    788
835   STEPHENS          BRANDI                    525
836   STEVENSON         CHAD                      415
837   STOVALL           TIA                       963
838   STOVALL           TAVERAS                     9
839   STOVALL           MICHAEL                   639
840   STOVALL           FANAAFI                   119
841   STOWERS           CODY                       58
842   STRICKLER         BRANDI                    124
843   STROCK            ELAINE                    311
844   SULIK             CAMERON                   297
845   SWEETON           BRANDON                   144
846   SWEITZER          SHANE                     984
847   SWIPAS            JOHN                      343
848   SYLER             DAVID                     264
849   TASSINARO         CAROL                      54
850   TATE              ERIC                      187
851   TAYLOR            DONALD                     36
852   TAYLOR            KRISTY                     61
853   TAYLOR            SUZANNE                   361
854   TAYLOR            DIAMOND                   933
855   TAYLOR            JOSHUA                    669
856   TEAFF             LAWRENCE                  984
857   TENSFIELD         CRAIG                     359
858   THOMAS            DENNIS                    833
859   THOMAS            JAMAR                     984
860   THOMAS            MISTY                      74
861   THOMAS            CHRISTY                   135
862   THOMPSON          CHARLES                   758
863   THORP             JOANIE                    566
864   TIETZ             KENT                      984
865   TONEY             JEREMY                    696
866   TONEY             TERESA                    543
867   TORRES            JESUS                      39
868   TRAMEL            CYNTHIA                   361


                                        Page 17 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 36 of 37. PageID #: 148
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B              C
                                      Days Worked
                                      in Relevant
 1    Last Name         First Name    Period
869   TRASK             ANDREW                    984
870   TREICH            DENNIS                    984
871   TRICE             KENNETH                   438
872   TSANTES           ALEXANDROS                579
873   TUCKER            DAVID                      14
874   TUNNICLIFF        CLYDE                     984
875   TURNER            DANA                      984
876   TURNER            STACY                     132
877   TURNER            TIMOTHY                   984
878   TURSACK           BETTY                     636
879   TUTTLE            WILLIAM                   329
880   TUTTLE            JOSEPHINE                 141
881   TYNES             BERNADINE                 984
882   UPTON             DAKOTA                    509
883   USELTON           BJ                        489
884   VANKANEGAN        VICTORIA                  984
885   VANKANEGAN        STEVEN                    203
886   VEGA              CHARLENE                  984
887   VERVYNCK          AUSTIN                    155
888   VINING            LISA                       10
889   VINSON            JACOB                     886
890   VONGRASSAMY       KEVIN                     948
891   WAGNER            JUSTIN                    688
892   WAGNER            JOSHUA                    688
893   WALDROP           ROBERT                    261
894   WALKER            ROBERT                    984
895   WALKER            PIA                       984
896   WALKER            MICHELLE                  850
897   WALSH             DONNA                      70
898   WARD              DAX                       589
899   WARE              JIMMYE                    984
900   WARE              JACKIE                    984
901   WARNER            BRIAN                     613
902   WARNER            TROY                       66
903   WATSON            SEAN                      984
904   WATSON            DANIEL                    178
905   WATTERS           SHERRY                    616
906   WATWOOD           DERRICK                   185
907   WEAVER            AMY                       563
908   WEBBER            HOLLY                     984
909   WEINRAUCH         KEITH                     984
910   WEISS             GRANT                     261
911   WELCH             MICHAEL                   649
912   WELLS             GRADY                     258
913   WESTFALL          JERRY                     984
914   WESTON            AMBER                     984
915   WEYBRECHT         BRIDGET                   984
916   WHEELOCK          DEBORAH                   566
917   WHEELOCK          ROBERT                    164
918   WHITAKER          KEENAN                    143
919   WHITE             TINA                      984


                                        Page 18 of 19
        Case: 1:18-cv-00172-CAB Doc #: 17-1 Filed: 11/08/18 37 of 37. PageID #: 149
                         COLLECTIVE CLASS MEMBERS DAYS WORKED


             A                B              C
                                      Days Worked
                                      in Relevant
 1    Last Name         First Name    Period
920   WHITE             RAHSHAD                   984
921   WHITE             GORDON                    984
922   WHITTINGTON       KATHLYN                   984
923   WILBURN           BETHANY                   659
924   WILES             NANCY                     984
925   WILLIAMS          CHRISTINE                 984
926   WILLIAMS          JOHN                      303
927   WILLIAMS          TRACI                     518
928   WILLIAMS          JARMERICA                 368
929   WILLIAMS          SPENCER                   459
930   WILLIAMSON        KATELYN                   125
931   WILLIS            ANDREW                    797
932   WILLISON          AMBER                     138
933   WILLOUGHBY        GROVER                     31
934   WILLOUGHBY        ERICA                     116
935   WILSON            JODI                      984
936   WILSON            MIRANDA                   984
937   WILSON            MILISSA                   984
938   WILSON            CODY                      674
939   WINFREY           KIMBERLY                  984
940   WISEMAN           STEVEN                    639
941   WISEMAN           JONATHAN                   31
942   WISHART           ERIC                      362
943   WITHERS           CASEY                     873
944   WITHERSPOON       THERESA                   984
945   WOOD              KEVIN                     361
946   WOODALL           JOYCE                     394
947   WOODS             DYLAN                     215
948   WORKMAN           BARBARA                   518
949   WRIGHT            ALFRED                    984
950   WYNN              STEPHANIE                 688
951   WYNN              LIONEL                    246
952   YANSSENS          ROBERT                    346
953   YEARY             TONYA                     984
954   YENCHOCIC         DAVID                     984
955   YODER             MATTHEW                   984
956   YORK              MERCENE                   984
957   YOST              WILLIAM                   984
958   ZABEL             ALBERT                    485
959   ZABROSKY          MATTHEW                   984
960   ZABROSKY          TRISHA                    236
961   ZURCHER           JACK                      984




                                        Page 19 of 19
